DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radtke et al. 8,985,037.

Independent Claim 7: Radtke discloses a row unit (10) comprising:  
30a seed disk (50) having at least one singulator (1202, 1204) or orienter (1202, 1204) configured to provide a uniform seed orientation of seed relative to a first seed axis (the generally vertical seed axis of the seed between 1202 and 1204); and 
a seed belt (240) configured to receive seed from the seed disk, maintain the uniform seed orientation (all of the seed fall generally in a uniform manner from the disk and singulators to the belt) of the seed upon receiving the seed from the seed disk, and provide a uniform seed orientation relative to a second seed axis (eventually horizontal, see the bottom most seed in Fig. 

Dependent Claims 8-9, 12-13: Radtke further discloses wherein the seed belt (240) includes a plurality of receptacles (between 242) configured to 5hold seed and adjust an orientation of the seed individually, as per claim 8;  
wherein each of the plurality of receptacles (between 242) of the seed belt (240) is configured to individually provide each seed with a desired orientation (as seen in the figures each receptacle holds only one seed) to the furrow during planting, as per claim 9;
20a vision system (510) in proximity to the seed belt (240), the vision system configured to determine seed orientation data (as determined by an operator) for seed on the seed belt, as per claim 12;
wherein the seed belt (240) configured to have a rotational speed that is similar 25to a ground speed of the row unit and to use the receptacles (between 242) or an actuator integrated with the receptacles to push seeds into the furrow (col. 4, lns. 51-55), as per claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 14-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riewerts et al. 7,478,603 in view of Radtke et al. 

Independent Claim 1: Riewerts discloses a system for seed orientation comprising:  
5a vision system (124) in proximity to a seed disk (40), the vision system configured to determine seed orientation data for seed on the seed disk (as determined by an operator), as per claim 1. 
However, Riewerts fails to disclose a seed belt configured to receive seed from the seed disk, adjust an orientation of the seed from the seed disk, and deliver the seed with a desired seed orientation to a furrow, as per claim 1.  
Radtke discloses a similar system comprising a seed belt (140) configured to receive seed from the seed disk (50), adjust an orientation of the seed from the seed disk (inherently during transfer the seed is moved to better position to plant), and deliver the seed with a desired seed orientation to a furrow, as per claim 1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the seed belt of Radtke for the seed tube of Riewerts since both references disclose means for directing seed from a metering disk to a furrow and such a predictable result would be achieved, with the additional benefit of timing and placement accuracy with Radtke’s belt.

Dependent Claims 2-3, 5-6: Radtke, of the combination above, further discloses wherein the seed belt (140) comprises a plurality of receptacles (between 142) configured to hold seed 
wherein each of the plurality of receptacles (between 142) of the seed belt (140) is configured to 15individually adjust the orientation of each seed, as per claim 3;
a vision system (510) in proximity to the seed belt (140), the vision system configured to determine seed orientation data for seed on the seed belt, as per claim 5;
wherein the seed belt is configured to orient the seeds from a random orientation on the seed disk (50) to the desired seed orientation in first and second seed axes (say in a horizontal position) in a uniform manner, as per claim 6.

Independent Claim 14: Riewerts discloses an implement (10) for planting operations comprising: 
a frame (12); and  
30a plurality of row units (14-18, 20) coupled to the frame, wherein each row unit comprising: 
a vision system (124) in proximity to a seed disk (40) and configured to determine seed orientation data for seed on the seed disk, as per claim 14.
However, Riewerts fails to disclose a seed belt configured to receive seed from the seed disk, adjust an orientation of the seed from the seed disk and deliver the seed with a desired seed orientation to a furrow, as per claim 14.
Radtke discloses a similar implement comprising a seed belt (140) configured to receive seed from the seed disk (50), adjust an orientation of the seed from the seed disk and deliver the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the seed belt of Radtke for the seed tube of Riewerts since both references disclose means for directing seed from a metering disk to a furrow and such a predictable result would be achieved, with the additional benefit of timing and placement accuracy with Radtke’s belt.

Dependent Claims 15-16, 18-19: Radtke, of the combination above, further discloses wherein the seed belt (140) includes a plurality of receptacles (between 142) configured to hold seed and adjust an orientation of the seed individually (seen in the figures each receptacle holds one seed), as per claim 15;
wherein each of the plurality of receptacles (between 142) of the seed 5belt (140) is configured to individually provide each seed with a desired orientation (the belt moves the seed to a better position to plant) to the furrow during planting, as per claim 16;
a vision system (510) in proximity to the seed belt (140), the vision system configured to determine seed orientation data (as by an operator) for seed on the seed belt, as per claim 18;
wherein the seed belt is configured to orient the seed from a random orientation on the seed disk (50) to the desired seed orientation in first and second seed axes (say in a horizontal position) in a uniform manner, as per claim 19.



Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riewerts et al. in view of Radtke et al. as applied to claim 1 above, and further in view of Thiemke 6,651,570.

Dependent Claims 4, 17: The device is disclosed as applied above. However, the combination fails to disclose an actuator in proximity to the seed belt, the actuator configured to force seed near a bottom of the seed belt into the furrow, as per claims 4, 17.
	Thiemke discloses a similar system comprising an actuator (42) in proximity to the seed ejection (48), the actuator configured to force seed near a bottom of the seed transfer device (40) into the furrow, as per claims 4, 17.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator of Thiemke at the seed ejection of the system of Riewerts and Radtke in order to discharge seeds into a furrow at a desired speed and trajectory.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke et al. as applied to claim 7 above, and further in view of Riewerts et al. and Thiemke.

Dependent Claim 10: The device is disclosed as applied above. However, Radtke fails to disclose 10a vision system in proximity to the seed disk, the vision system configured to determine seed orientation data for seed on the seed disk; and
an actuator in proximity to the seed belt, the actuator configured to force seed near a bottom of the seed belt into the furrow during planting, as per claim 10.

Thiemke discloses a similar implement comprising an actuator (42) in proximity to the seed ejection, the actuator configured to force seed near a bottom of the seed transfer device (40) into the furrow during planting, as per claim 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vision system of Riewerts on the disk of the implement of Radtke in order to provide the operator with a means to monitor seed conditions on the disk. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the actuator of Thiemke at the seed ejection of Radtke in order to discharge seeds into a furrow at a desired speed and trajectory.

Response to Arguments
First, it is noted that the phrase “configured to” now used copiously throughout the claims requires only that the device be capable of carrying out the function, it is not a positive recitation carrying patentable weight. 
	Second, apparatus claims are only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon, in this case any reference to the seed itself, by the claimed structure does not impart patentability to the claims. 
	As for Radtke, as Radtke discloses all of the claimed structure it appears that Radtke’s device should function just like that of the claimed invention. It is unclear how or why it would 
	Applicant argues that Reiwerts’ camera does not determine a seed orientation. However, this limitation is very broad and requires only that of what a vision system, in its broadest reasonable interpretation, can do. There is no claimed processor or output signal associated with the vision system that precludes Reiwerts’ system. 
	The applicant argues that Radtke’s seed belt is not configures to maintain the uniform seed orientation of the seed. However, there is no claimed structure of the disk, singulators or belts that preclude Radtke. If Radtke discloses all of the structure is claimed, it is unclear how it would function any differently than that of the claimed invention. In other words, the claims lack any structural limitations that preclude Radtke’s device. 
	Again, it is noted that any references to the material or article being worked upon, in this case seed and associated parts of the seed or orientation, are not given patentable weight.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 30, 2021